Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 10 are rejected as being unpatentable over Gaide et al. (US 10284185 B1 and Gaide hereinafter.) in view of Ryan (US 8885438 B1 and Ryan hereinafter.).
Regarding claim 1, Gaide discloses an integrated circuit [fig. 1, a logic circuit coupled to a control circuit and input register logic], comprising a plurality of first flip-flops [fig. 2, plurality of bi stable circuit 202]; a reset network [fig. 3, reset logic 330] configured to supply a global reset signal to each of the first flip- flops [fig. 2 and 3, reset signal 138, col 4 lines 53 – col 5 lines 9]; a clock circuit [fig. 3, variable clock delay logic 302] configured to generate a first clock signal [fig. 3, base clock 308/320]; a synchronous clock delay circuit [fig. 3, reset and clock logic 328] configured to receive the first clock signal and to output a second clock signal [fig. 3, delayed clock 142], and a clock network [fig. 2, multiplexors 208] configured to receive the second clock signal from the synchronous clock delay circuit and to provide the second clock signal to the first flip-flops. Gaide does not explicitly disclose wherein the synchronous clock delay circuit is configured to delay a transition in the second clock signal responsive to the global reset signal.
However, Ryan discloses wherein the synchronous clock delay circuit [fig. 1a, a startup circuit, col 1, lines 63-67] is configured to delay a transition in the second clock signal [second clock 10] responsive to the global reset signal [first clock 6]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide to include the synchronous clock delay circuit comprising a startup circuit as taught by Ryan to disclose various operating parameters such as the system clock used to clock the digital circuitry be allowed to settle when the electronic device is powered so as to prevent malfunction during startup operation.
Regarding claim 2, Gaide in view of Ryan discloses wherein the synchronous clock delay circuit is configured to delay the transition [Ryan fig. 5 col 2, lines 12-29] in the second clock signal [Ryan clock signal 10] longer than a time for each of the first flip-flops to receive the global reset signal [Ryan clock signal 6].
Regarding claim 7, Gaide in view of Ryan further discloses wherein the synchronous clock delay circuit includes a counter [Ryan, fig. 1a, counter 12 col 1 lines 63-67] configured to count a number of clock cycles of the first clock signal after reception of the global reset signal, wherein the synchronous clock delay circuit is configured to delay the transition until the counter reaches a selected number.
Regarding claim 10, Gaide in view of Ryan further discloses wherein the transition [Ryan, col 1 lines 61-67] is a rising edge or a falling edge of the second clock signal.
Claims 3-6 and 20 are rejected as being unpatentable over Gaide in view of Ryan further in view of Birns et al. (US 6,188,256 B1 and Birns hereinafter.).
Regarding claim 3, Gaide in view of Ryan discloses all the features with respect to claim 1 as indicated above. Gaide in view of Ryan does not explicitly disclose wherein the reset network is configured to supply the first flip-flops with the global reset signal within a period of time after generation of the global reset signal, wherein the synchronous clock delay circuit is configured to delay the transition in the second clock signal longer than the period of time.
However, Birns discloses wherein the reset network [fig. 2, delay unit 170] is configured to supply digital circuitry with the global reset signal [fig. 2, RESET_N_D] within a period of time after generation of the global reset signal [fig. 2, RESET_N], wherein the synchronous clock delay circuit [fig. 2, counter 150] is configured to delay the transition [fig. 3, signal COUNT_ENA] in the second clock signal longer than the period of time. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan to include reset network, global reset signal and synchronous clock delay circuit as taught by Birns to disclose a reset device which provides a reset-out pulse of sufficient duration whenever an internally-generated reset is detected so as to improve performance.
Regarding claim 4, Gaide in view of Ryan discloses all the features with respect to claim 1 as indicated above. Gaide in view of Ryan does not explicitly disclose wherein the reset network and the synchronous clock delay circuit are configured to ensure that all of the first flip-flops receive the global reset signal after the synchronous clock delay circuit begins delaying the transition in the second clock signal and before the synchronous clock delay circuit stops delaying the transition in the second clock signal. 
However, Birns discloses wherein the reset network and the synchronous clock delay circuit are configured to ensure that all of the first flip-flops receive the global reset signal [Birns, fig. 2, single element delay line 170 providing a short delay in comparison to startup circuit 1a as found in Ryan in which an arbitrary delay on clock 10 with no upper limit on counter 12 is disclosed] after the synchronous clock delay circuit begins delaying the transition in the second clock signal and before the synchronous clock delay circuit stops delaying the transition in the second clock signal. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan to include single element delay line as taught by Birns to disclose a reset device which provides a reset-out pulse of sufficient duration whenever an internally-generated reset is detected so as to improve performance.
Regarding claim 5, Gaide in view of Ryan further in view of Birns discloses wherein the reset network includes one or more delay elements [Birns, flip flop 170] selected to ensure that each of the first flops receives the global reset signal after the synchronous clock delay circuit begins delaying the transition [Ryan, col 1 lines 55-67] in the second clock signal.
Regarding claim 6, Gaide in view of Ryan further in view of Birns discloses wherein the synchronous clock delay circuit is configured to delay the transition of the second clock signal [Ryan, col 2 lines 12-23], responsive to the global reset signal, for a selected number of cycles of the first clock signal.
Regarding claim 20, Gaide in view of Ryan discloses all the features with respect to claim 1 as indicated above. Gaide in view of Ryan does not explicitly disclose wherein the synchronous clock delay circuit is configured to delay a rising edge or falling edge beyond reception of the global reset signal by all of the flip-flops.
However, Birns discloses wherein the synchronous clock delay circuit is configured to delay a rising edge or falling edge beyond reception of the global reset signal [Birns, fig. 2, single element delay line 170 providing a short delay in comparison to startup circuit 1a as found in Ryan in which an arbitrary delay on clock 10 with no upper limit on counter 12 is disclosed] by all of the flip-flops. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan to include single element delay line as taught by Birns to disclose a reset device which provides a reset-out pulse of sufficient duration whenever an internally-generated reset is detected so as to improve performance.
Claim 8 is rejected as being unpatentable over Gaide in view of Ryan further in view of Kim et al. (US 20200058345 A1 and Kim hereinafter.).
Gaide in view of Ryan discloses all the features with respect to claim 1 as indicated above. Gaide in view of Ryan does not explicitly disclose wherein the synchronous clock delay circuit includes a plurality of second flip-flops connected in series and each configured to receive the global reset signal and the first clock signal. 
However, Kim discloses [fig. 12, para. 119] wherein the synchronous clock delay circuit [second delay block 170] includes a plurality of second flip-flops [flip-flops DFF6 - DFF9] connected in series and each configured to receive the global reset signal [RSTB] and the first clock signal [CLK_IN]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan to include second delay block, second flip flops and signals RSTB and CLN_IN as taught by Kim to disclose a buffer control circuit to adjust the amount of current in the buffer circuits without affecting the normal operation of the memory device. 
Claim 9 is rejected as being unpatentable over Gaide in view of Ryan further in view of Kim further in view of Jeon (KR 20080101495 A and Jeon hereinafter.).
Regarding claim 9, Gaide in view of Ryan further in view of Kim discloses all the features with respect to claim 8 as indicated above. Gaide in view of Ryan further in view of Kim does not explicitly disclose wherein the synchronous clock delay circuit includes a clock buffer configured to receive the first clock signal, to receive a reset interrupt signal from one of the second flip-flops, and to output the second clock signal.
However, Jeon discloses [fig. 3] wherein the synchronous clock delay circuit includes a clock buffer [glitch removing unit 190] configured to receive the first clock signal [internal clock signal GCLK], to receive a reset interrupt signal [kill signal kill_sig] from one of the second flip-flops [shifting unit 160], and to output the second clock signal [final clock signal CLK]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan further in view of Kim to include glitch removing unit, internal clock signal, kill signal, final clock signal and shifting unit as taught by Jeon to disclose elimination of glitches of the input clock when the clock selection signal is changed through the kill signal and to minimize the switching period.
Claims 11- 16 are rejected as being unpatentable over Gaide in view of Ryan.
Regarding claim 11, Gaide discloses a method, comprising generating a first clock signal [fig. 3, base clock 308/320]; receiving the first clock signal at a synchronous clock delay circuit [fig. 3, reset and clock logic 328]; 16outputting a second clock signal [fig. 3, delayed clock 142] from the synchronous clock delay circuit to a plurality of first flip-flops [fig. 2, plurality of bi stable circuit 202] via a clock network [fig. 2, multiplexors 208]; receiving a global reset signal at the synchronous clock delay circuit and at a reset network [fig. 2 and 3, reset signal 138, col 4 lines 53 – col 5 lines 9]; coupled to each of the first flip-flops. Gaide does not explicitly disclose delaying a transition in the second clock signal responsive to the global reset signal.
However, Ryan discloses delaying a transition [fig. 1a, startup circuit, col 1, lines 63-67] in the second clock signal [second clock 10] responsive to the global reset signal [first clock 6]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide to include startup circuit, second and first clock signals as taught by Ryan to disclose various operating parameters such as the system clock used to clock the digital circuitry be allowed to settle when the electronic device is powered so as to prevent malfunction during startup operation.
Regarding claim 12, Gaide in view of Ryan discloses wherein delaying the transition [Ryan fig. 5 col 2, lines 12-29] in the second clock signal includes delaying the transition in the second clock signal [Ryan clock signal 10] longer than a time required for each of the first flip-flops to receive the global reset signal [Ryan, delay in clock signal 10 from startup circuit is longer than delay in flip flops receiving global reset signal.].
Regarding claim 13, Gaide in view of Ryan discloses receiving the global reset signal [Ryan, clock 6] at each of the first flip-flops [] after the synchronous clock delay circuit begins delaying the transition [Ryan fig. 5 col 2, lines 12-29] in the second clock signal [Ryan clock signal 10] and before the synchronous clock delay circuit stops delaying the transition in the second clock signal [Ryan, delay in clock signal 10 from startup circuit is longer than delay in flip flops receiving global reset signal.].
Regarding claim 14, Gaide in view of Ryan discloses further comprising delaying the transition of the second clock signal [Ryan, fig. 1a, counter 12 col 1 lines 63-67] for a selected number of cycles of the first clock signal.
Regarding claim 15, Gaide in view of Ryan discloses wherein the first clock signal and the second clock signal have a same frequency [Gaide, col 4 lines 53 – col 5 line 34] when the synchronous clock delay circuit does not delay the transition in the second clock signal.
Regarding claim 16, Gaide in view of Ryan further discloses counting a number of clock cycles of the first clock signal after reception of the global reset signal [Ryan, col 1 line 55-65]; and delaying the transition until the counter reaches the selected number [Ryan, col 1 line 65-67].
Claim 17 is rejected as being unpatentable over Gaide in view of Ryan further in view of Kim.
Regarding claim 17, Gaide in view of Ryan discloses all the features with respect to claim 11 as indicated above. Gaide in view of Ryan does not explicitly disclose receiving the first clock signal and the global reset signal at each of a plurality of serially connected second flip-flops of the synchronous clock delay circuit. 
However, Kim discloses [para. 119] receiving the first clock signal [CLK] and the global reset signal [RSTB] at each of a plurality of serially connected second flip-flops [flip-flops DFF6 - DFF9] of the synchronous clock delay circuit [second delay block 170]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Ryan to include to include second delay block, second flip flops and signals RSTB and CLN_IN as taught by Kim to disclose a buffer control circuit to adjust the amount of current in the buffer circuits without affecting the normal operation of the memory device. 
Claims 18 and 19 are rejected as being unpatentable over Gaide in view of Ryan.
Regarding claim 18, Gaide discloses an integrated circuit, comprising a global reset generator [Ryan, fig. 3, reset logic 330] configured to generate a global reset signal [fig. 2 and 3, reset signal 138]; a plurality of flip-flops [fig. 2, plurality of bi stable circuit 202]; a reset network [fig. 3, reset logic 330] configured to provide the global reset signal to each of the flip- flops [fig. 2 and 3, reset signal 138, col 4 lines 53 – col 5 lines 9]; a clock circuit [fig. 3, variable clock delay logic 302] configured to generate a first clock signal [fig. 3, base clock 308/320]; and a clock delay generator [fig. 3, reset and clock logic 328] configured to receive the first clock signal, to generate a second clock signal based on the first clock signal [fig. 3, delayed clock 142]. Gaide does not explicitly disclose to delay a rising edge or a falling edge of the second clock signal responsive to the global reset signal.
However, Ryan discloses the synchronous clock delay circuit [fig. 1a, a first startup circuit, col 1, lines 63-67] is configured to delay a transition in the second clock signal [second clock 10] responsive to the global reset signal [first clock 6]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide to include a first startup circuit and clock signals 6 and 10 as taught by Ryan to disclose various operating parameters such as the system clock used to clock the digital circuitry be allowed to settle when the electronic device is powered so as to prevent malfunction during startup operation.
Regarding claim 19, Gaide in view of Ryan discloses a clock network [fig. 2, multiplexors 208] configured to provide the second clock signal to each of the flip-flops.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        



/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842